Title: From George Washington to Elizabeth Williams Philipse, 22 October 1776
From: Washington, George
To: Philipse, Elizabeth Williams

 

Madam,
Head Qrs at Mr Valentine’s Octr 22nd 1776.

The Misfortunes of War, and the unhappy circumstances frequently attendant thereon to Individuals, are more to be lamented than avoided; but it is the duty of every one, to alleviate these as much as possible. Far be it from me then, to add to the distresses of a Lady, who, I am but too sensible, must already have suffered much uneasiness, if not inconvenience, on account of Colonel Philips’s absence.
No special Order has gone forth from me, for removal of the stock of the Inhabitants; but, from the nature of the case, and in consequence of some resolutions of the Convention of this State, the measure has been adopted: However, as I am satisfied it is not meant to deprive Families of their necessary support, I shall not withhold my consent to your retaining such parts of your Stock as may be essential to this purpose; relying on your assurances and promise that no more will be detained. With great Respect, I am, Madam, Your mo. obt hble servt

G. Washington.

